Robinson & Yablon, P.C. v Borrell & Riso, LLP (2017 NY Slip Op 00736)





Robinson & Yablon, P.C. v Borrell & Riso, LLP


2017 NY Slip Op 00736


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


162389/14 2986 2985

[*1]Robinson & Yablon, P.C., Plaintiff-Appellant
vBorrell & Riso, LLP, Defendant-Respondent.


Jason Levine, New York, for appellant.
Borrell & Riso, LLP, Staten Island (Jeffrey F. G. Borrell of counsel), for respondent.

Judgment, Supreme Court, New York County (Manuel J. Mendez, J.), entered July 19, 2016, awarding defendant $10,000, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 7, 2016, which granted defendant's motion to confirm the report and recommendation of the referee, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In the underlying uninsured motorist action, defendant, outgoing counsel, interviewed the client, submitted the notice of intention to make a claim, processed the client's no fault benefits, requested a Connecticut DMV search, requested and received medical records and reports, filed a demand for uninsured arbitration against State Farm Insurance Company, and requested witness statements. Plaintiff, which then took over the representation, did the remainder of the work, and obtained a $100,000 award from the arbitrator.
Given the limited scope of litigation in uninsured motorist cases, and the amount of work remaining in the case at the time it was taken over by plaintiff, the apportionment to defendant of $10,000 of the total contingency fee of $32,850.03 was reasonable (see Rosado v Alhati, 109 AD3d 753 [1st Dept 2013], lv denied 22 NY3d 864 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK